One W. Bank, FSB v DiPilato (2015 NY Slip Op 00507)





One W. Bank, FSB v DiPilato


2015 NY Slip Op 00507


Decided on January 21, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 21, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
SHERI S. ROMAN
SANDRA L. SGROI
BETSY BARROS, JJ.


2014-02387
 (Index No. 1690/10)

[*1]One West Bank, FSB, respondent, 
vGeorge DiPilato, appellant, et al., defendant.


William J. Robb, Hawthorne, N.Y., for appellant.
Frenkel, Lambert, Weiss, Weisman & Gordon, LLP, Bay Shore, N.Y. (Joseph F. Battista and Larry Powell of counsel), for respondent.

DECISION & ORDER
In an action to foreclose a mortgage, the defendant George DiPilato appeals, as limited by his brief, from stated portions of an order of the Supreme Court, Putnam County (Nicolai, J.), dated December 10, 2013, which, inter alia, granted that branch of the plaintiff's motion which was for summary judgment on the complaint insofar as asserted against him.
ORDERED that the order is affirmed insofar as appealed from, with costs.
The plaintiff established its prima facie entitlement to judgment as a matter of law by producing the mortgage, the unpaid note, and evidence of default (see Peak Fin. Partners, Inc. v Brook, 119 AD3d 539; Kondaur Capital Corp. v McCary, 115 AD3d 649, 650; Deutsche Bank Natl. Trust Co. v Whalen, 107 AD3d 931, 932). In opposition, the appellant failed to raise a triable issue of fact. Accordingly, the Supreme Court properly granted that branch of the plaintiff's motion which was for summary judgment on the complaint insofar as asserted against the appellant (see Alvarez v Prospect Hosp., 68 NY2d 320).
The appellant's remaining contentions are either without merit or improperly raised for the first time on appeal.
MASTRO, J.P., ROMAN, SGROI and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court